ORDER
By order filed on May 16, 2013, we suspended respondent Matthew David McCollister from the practice of law for a minimum of 30 days, effective 14 days from the date of the filing of the order. Respondent has served on the Director of the Office of Lawyers Professional Responsibility an affidavit seeking reinstatement in which he stated that he has fully complied with the terms of the suspension order, except for successful completion of the professional responsibility portion of the state bar examination. The Director does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that:
1. Respondent Matthew David McCol-lister is conditionally reinstated to the practice of law in the State of Minnesota, subject to his successful completion of the professional responsibility portion of the state bar examination; and
2. By May 16, 2014, respondent shall comply with Rule 18(e)(3), Rules on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate Courts and serving upon the Director proof of respondent’s successful completion of the professional responsibility portion of the state bar examination. Failure to do so shall result in automatic re-suspension pending proof of successful completion of the examination, pursuant to Rule 18(e)(3), RLPR.
BY THE COURT:
/s/-
Alan C. Page Associate Justice